Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-16 and 18-20 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Teggatz (US 2012/0293021)
Regarding claims 1-2, the prior art discloses:
A battery charging circuit comprising: 
A buck converter and a charge pump power converter having an output coupled to an output of the buck converter for charging a battery (paragraph 20 described a buck configuration having a parallel charge pump for charging a battery (battery in fig 8)) and input voltage terminal of the buck converter is coupled to an input voltage terminal of the charge pump power converter (paragraph 20 described a buck configuration having a parallel charge pump); 
see CURRENT SENSOR in fig 8); and a control unit (CONTROL LOGIC in fig 8) configured to receive the total input current that is sensed and to compensate for a variation in an input current to the charge pump power converter based on whether the total input current (CURRENT SENSOR in fig 8) that is sensed meets a specified current variance.
(Claim 3) the sensor comprises an integrated current sensor (CURRENT SENSOR in fig 8).
(Claim 5) the control unit further comprises a duty cycle adjustment device (par 4, 25-28 30-32) configured to adjust a buck duty cycle to adjust an input current to the buck converter to compensate for the variation in the input current to the charge pump power converter. 
 (Claim 6) the buck converter comprises a multi-level buck converter, a charge pump, or a combination thereof (fig 8)
 (Claim 7) the charge pump power converter comprises a multi-level buck converter, a charge pump, or a combination thereof (fig 8),
Claims 8-16 and 18-20 recite similar subject matter and rejected for the same reason.
For analog control loop in claim 9, see one or more of fig 1-3, 5-9.

Allowable Subject Matter
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL DINH/            Primary Examiner, Art Unit 2851